Citation Nr: 0800300	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from March 1948 to December 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reasons for Remand:  To provide the appellant with a proper 
notification letter and to issue a supplemental statement of 
the case containing the applicable law and regulations.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the failure by the 
BVA to enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA would 
seek to provide and which evidence the claimant is to 
provide, is remandable error.  In this case, it does not 
appear that the appellant has been adequately notified in 
connection with her application to reopen her claim for 
service connection for the cause of the veteran's death.  In 
this regard, the record contains a letter dated in January 
2004, which indicated what the evidence must show to 
establish service connection for the cause of death.  
However, that letter did not notify the appellant that new 
and material evidence was required to reopen the claim or 
what constituted new and material evidence.  The Court has 
indicated that such specific notice is required to comply 
with the law.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Moreover, the Board notes that the January 2004 letter did 
not inform the appellant of the reasons her previous claim 
was denied.  See Kent v. Nicholson, No. 04-181, slip op. at 
10 (U.S. Vet. App. Mar. 31, 2006) (law requires VA to look at 
the bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).

In addition, the appellant has not been provided with the 
laws and regulations pertinent to her application to reopen 
her claim for service connection for the cause of the 
veteran's death.  In particular, the Board notes that the May 
2005 statement of the case (SOC) did not contain the laws and 
regulations pertaining to new and material evidence, namely 
38 C.F.R. § 3.156(a).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the appellant a 
notice letter in connection with her 
application to reopen her claim for 
service connection for the cause of the 
veteran's death.  The letter should 
inform her of the information and 
evidence that is necessary to 
substantiate the claim; (2) inform her 
about the information and evidence that 
VA will seek to provide; (3) inform her 
about the information and evidence she 
is expected to provide; and (4) ask her 
to provide any evidence in her 
possession that pertains to the claim.  
The appellant should be provided with 
the definition of new and material 
evidence as well as informed as to what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of her claim.  Kent, No. 
04-181, slip op. at 10.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should set forth all 
applicable laws and regulations 
pertaining to each issue, including the 
current version of 38 C.F.R. § 3.156(a) 
which has been in effect from August 29, 
2001, and which is the version relevant 
to the claim in this case.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless she is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



